Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 1 of 10 PageID: 928




                        EXHIBIT 3
       Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 2 of 10 PageID: 929




                   Venue TENTATIVE WWE TOUR ROUTING APRIL 2019 -
 Date
                      APRIL 2020) SCHEDULE SUBJECT TO CHANGE
04/05/2019     Barclays Center NXT,Brooklyn,NY
04/05/2019     Barclays Center,Brooklyn,NY
04/05/2019     Brooklyn Pier 12,Brooklyn,NY
04/06/2019     Brooklyn Pier 12,Brooklyn,NY
04/06/2019     Barclays Center,Brooklyn,NY
04/06/2019     Barclays Center NXT,Brooklyn,NY
04/07/2019     Brooklyn Pier 12,Brooklyn,NY
04/07/2019     Metlife Stadium,East Rutherford,NJ
04/08/2019     Barclays Center,Brooklyn,NY
04/08/2019     Brooklyn Pier 12,Brooklyn,NY
04/09/2019     Barclays Center,Brooklyn,NY
04/10/2019     Full Sail University ,Orlando,FL
04/12/2019     Minnreg Hall,Largo,FL
04/13/2019     Sanford Civic Center,Sanford,FL
04/18/2019     Lakeland Armory,Lakeland,FL
04/19/2019     Chaifetz Arena,St. Louis,MO
04/19/2019     Enterprise Center,St. Louis,MO
04/19/2019     Jacksonville Armory,Jacksonville,FL
04/20/2019     Alliant Energy Center,Madison,WI
04/20/2019     Bank of Springfield Center,Springfield,IL
04/20/2019     UACDC Complex,Tampa,FL
04/21/2019     Tax Slayer Center,Moline,IL
04/21/2019     Mayo Civic Center,Rochester,MN
04/22/2019     Tyson Events Center,Sioux City,IA
04/22/2019     Wells Fargo Arena,Des Moines,IA
04/23/2019     Pinnacle Bank Arena,Lincoln,NE
04/25/2019     Ralston Arena,Omaha,NE
04/25/2019     Orlando Live Events Center,Orlando,FL
04/26/2019     Midtown Cultural & Education Center,Daytona Beach,FL
04/26/2019     River Center,Davenport,IA
04/27/2019     Dade City Armory ,Dade City,FL
04/27/2019     Tuner Hall Ballroom,Milwaukee,WI
04/28/2019     E.A. Diddle Arena,Bowling Green,KY
04/28/2019     Roy Wilkins Auditorium ,Saint Paul,MN
04/29/2019     Big Sandy Superstore Arena,Huntington,WV
       Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 3 of 10 PageID: 930



04/29/2019     Lexington Cntr Rupp Arena,Lexington,KY
04/30/2019     Schottenstein Center,Columbus,OH
05/01/2019     Full Sail University ,Orlando,FL
05/02/2019     Melbourne Auditorium - NXT,Melbourne,FL
05/03/2019     Palm Beach Convention Center,West Palm Beach,FL
05/04/2019     Havert L. Fenn Center,Fort Pierce ,FL
05/05/2019     Ford Center Evansville,Evansville,IN
05/06/2019     U.S. Bank Arena,Cincinnati,OH
05/06/2019     The Corbin Arena,Corbin,KY
05/07/2019     KFC Yum Center,Louisville,KY
05/09/2019     Minnreg Hall,Largo,FL
05/10/2019     Highlands Today Center,Sebring ,FL
05/11/2019     St. Augustine Armory,Saint Augustine,FL
05/16/2019     Sands Event Center,Bethlehem,PA
05/16/2019     UACDC Complex,Tampa,FL
05/17/2019     Fillmore Philly ,Philadelphia,PA
05/17/2019     St. Petersburg Armory,Saint Petersburg,FL
05/18/2019     APG Federal Credit Union Arena,Bel Air,MD
05/18/2019     Sanford Civic Center,Sanford,FL
05/19/2019     Asbury Park Convention Hall,Asbury Park,NJ
05/19/2019     XL Center,Hartford,CT
05/20/2019     Tsongas Center @ UMass Lowell,Lowell,MA
05/20/2019     Times Union Center,Albany,NY
05/21/2019     Dunkin Donuts Center ,Providence,RI
05/23/2019     Bartow Armory,Bartow,FL
05/24/2019     Fieldhouse at Watsco Center,Coral Gables,FL
05/25/2019     Midtown Cultural & Education Center,Daytona Beach,FL
05/27/2019     Tony's Pizza Events Center,Salina,KS
05/27/2019     Sprint Center,Kansas City,MO
05/28/2019     BOK Center,Tulsa,OK
05/30/2019     Orlando Live Events Center,Orlando,FL
05/31/2019     Santa Ana Star Center,Rio Rancho,NM
05/31/2019     Jacksonville Armory,Jacksonville,FL
06/01/2019     Havert L. Fenn Center,Fort Pierce ,FL
06/01/2019     Extraco Events Center,Waco,TX
06/01/2019     United Supermarkets Arena,Lubbock,TX
06/02/2019     Reed Arena,College Station,TX
       Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 4 of 10 PageID: 931



06/02/2019     Foster Communications Coliseum,San Angelo,TX
06/03/2019     Frank Erwin Center,Austin,TX
06/03/2019     American Bank Center Arena,Corpus Christi,TX
06/04/2019     Sames Auto Arena,Laredo,TX
06/06/2019     Minnreg Hall,Largo,FL
06/07/2019     Maverik Center,Salt Lake City,UT
06/07/2019     UACDC Complex,Tampa,FL
06/08/2019     Pepsi Center,Denver,CO
06/08/2019     Taco Bell Arena @ Boise State,Boise,ID
06/08/2019     SJSU Event Center,San Jose,CA
06/08/2019     Oracle Arena,Oakland,CA
06/09/2019     Save Mart Center,Fresno,CA
06/09/2019     Stockton Arena,Stockton,CA
06/10/2019     SAP Center ,San Jose,CA
06/10/2019     Reno -Sparks Event Center,Reno,NV
06/11/2019     Golden 1 Center,Sacramento,CA
06/12/2019     Full Sail University ,Orlando,FL
06/13/2019     Full Sail University ,Orlando,FL
06/14/2019     Hilton Ocala ,Ocala,FL
06/15/2019     Orlando Live Events Center,Orlando,FL
06/15/2019     Honda Center,Anaheim,CA
06/16/2019     Pechanga Arena ,San Diego,CA
06/17/2019     Staples Center,Los Angeles,CA
06/17/2019     Palm Springs Convention Center,Palm Springs,CA
06/20/2019     Aztec Theatre,San Antonio,TX
06/21/2019     Revention Music Center,Houston,TX
06/22/2019     Adams Center,Missoula,MT
06/22/2019     South Side Ballroom,Dallas,TX
06/23/2019     The Criterion,Oklahoma City,OK
06/23/2019     Spokane Arena,Spokane,WA
06/24/2019     Tacoma Dome,Tacoma,WA
06/24/2019     Toyota Center,Kennewick,WA
06/24/2019     Angel of the Winds Arena,Everett,WA
06/25/2019     Moda Center,Portland,OR
06/27/2019     Dade City Armory ,Dade City,FL
06/28/2019     Crystal River Armory,Crystal River,FL
06/29/2019     Mississippi St. Fair Coliseum,Jackson,MS
       Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 5 of 10 PageID: 932



06/29/2019     Venice Community Center,Venice,FL
06/30/2019     Monroe Civic Center,Monroe,LA
07/01/2019     American Airlines Center,Dallas,TX
07/01/2019     Bernard G. Johnson Coliseum,Huntsville,TX
07/02/2019     AT&T Center,San Antonio,TX
07/06/2019     Capital One Arena,Washington,DC
07/06/2019     Webster Bank Arena at Harbor Yard,Bridgeport,CT
07/07/2019     The Floyd L Maines Veterans Memorial Arena,Binghamton,NY
07/07/2019     Mohegan Sun Arena @ Casey Plaza,Wilkes Barre,PA
07/08/2019     Glens Falls Civic Center,Glens Falls,NY
07/08/2019     Prudential Center,Newark,NJ
07/09/2019     SNHU Arena,Manchester,NH
07/12/2019     Minnreg Hall,Largo,FL
07/12/2019     Minnreg Hall,Largo,FL
07/12/2019     Augusta Civic Center,Augusta,ME
07/13/2019     Mass Mutual Center,Springfield,MA
07/13/2019     VSU Multipurpose Center,Petersburg,VA
07/14/2019     Wells Fargo Center,Philadelphia,PA
07/15/2019     Nassau Coliseum,Uniondale,NY
07/15/2019     Mid-Hudson Civic Center,Poughkeepsie,NY
07/16/2019     DCU Center,Worcester,MA
07/18/2019     Lakeland Armory,Lakeland,FL
07/19/2019     Santander Arena,Reading,PA
07/19/2019     UACDC Complex,Tampa,FL
07/20/2019     Columbus Civic Center,Columbus,GA
07/20/2019     Wildwoods Convention Center,Wildwood,NJ
07/21/2019     Amway Center,Orlando,FL
07/21/2019     Pensacola Bay Center,Pensacola,FL
07/22/2019     Amalie Arena,Tampa,FL
07/22/2019     Hertz Arena,Fort Myers,FL
07/23/2019     American Airlines Arena,Miami,FL
07/25/2019     Orlando Live Events Center,Orlando,FL
07/25/2019     North Charleston Conv. Center,North Charleston,SC
07/26/2019     Jacksonville Armory,Jacksonville,FL
07/26/2019     Four States Entertainment Ctr,Texarkana,AR
07/26/2019     Township Auditorium - NXT,Columbia,SC
07/27/2019     Center Stage Theatre,Atlanta,GA
       Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 6 of 10 PageID: 933



07/27/2019     Chesapeake Energy Arena ,Oklahoma City,OK
07/27/2019     Bridgestone Arena,Nashville,TN
07/27/2019     Havert L. Fenn Center,Fort Pierce ,FL
07/28/2019     JQH Arena,Springfield,MO
07/28/2019     Cabarrus Arena - NXT,Concord,NC
07/28/2019     Show Me Center,Cape Girardeau,MO
07/29/2019     Black River Coliseum,Poplar Bluff,MO
07/29/2019     Verizon Arena,North Little Rock,AR
07/30/2019     Fedexforum,Memphis,TN
08/02/2019     Allen County Expo Center,Ft. Wayne,IN
08/03/2019     E.A. Diddle Arena,Bowling Green,KY
08/03/2019     Huntington Center,Toledo,OH
08/03/2019     Minnreg Hall,Largo,FL
08/04/2019     Erie Insurance Arena,Erie,PA
08/04/2019     David S. Palmer Arena,Danville,IL
08/05/2019     Wings Event Center,Kalamazoo,MI
08/05/2019     PPG Paints Arena,Pittsburgh,PA
08/06/2019     Little Caesar's Arena,Detroit,MI
08/08/2019     Albany Capital Center,Albany,NY
08/09/2019     Buffalo River Works,Buffalo,NY
08/15/2019     Full Sail University ,Orlando,FL
08/16/2019     Bismarck Event Center,Bismarck,ND
08/17/2019     Alerus Center,Grand Forks,ND
08/17/2019     Toyota Center,Houston,TX
08/17/2019     Midtown Cultural & Education Center,Daytona Beach,FL
08/18/2019     CHI Health Center ,Omaha,NE
08/18/2019     Fargodome,Fargo,ND
08/19/2019     Xcel Energy Center,St Paul,MN
08/19/2019     Verizon Wireless Center,Mankato,MN
08/20/2019     Denny Sanford Premier Center,Sioux Falls,SD
08/23/2019     Cajundome,Lafayette,LA
08/23/2019     Sanford Civic Center,Sanford,FL
08/24/2019     Mobile Civic Center,Mobile,AL
08/25/2019     MS Coast Col. And Conv. Center,Biloxi,MS
08/26/2019     Smoothie King Center,New Orleans,LA
08/27/2019     Raising Cane’s River Center ,Baton Rouge,LA
08/29/2019     Orlando Live Events Center,Orlando,FL
       Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 7 of 10 PageID: 934



08/30/2019     Cross Insurance Center,Bangor,ME
08/30/2019     Jacksonville Armory,Jacksonville,FL
08/31/2019     Havert L. Fenn Center,Fort Pierce ,FL
08/31/2019     Cross Insurance Arena,Portland,ME
09/01/2019     Westchester County Center,White Plains,NY
09/02/2019     Bob Carpenter Center,Newark,DE
09/02/2019     Royal Farms Arena,Baltimore,MD
09/03/2019     Norfolk Scope Arena,Norfolk,VA
09/06/2019     UACDC Complex,Tampa,FL
09/07/2019     Highlands Today Center,Sebring ,FL
09/08/2019     War Memorial Arena,Syracuse,NY
09/11/2019     Full Sail University ,Orlando,FL
09/12/2019     Full Sail University ,Orlando,FL
09/13/2019     Mckenzie Arena @ UTC,Chattanooga,TN
09/14/2019     Macon Coliseum,Macon,GA
09/14/2019     Dade City Armory ,Dade City,FL
09/15/2019     State Farm Arena ,Atlanta,GA
09/16/2019     Colonial Life Arena,Columbia,SC
09/16/2019     Thompson/Boling Assembly Arena,Knoxville,TN
09/17/2019     Greensboro Coliseum ,Greensboro,NC
09/19/2019     Midtown Cultural & Education Center,Daytona Beach,FL
09/20/2019     Jacksonville Armory,Jacksonville,FL
09/22/2019     Neal S. Blaisdell Center,Honolulu,HI
09/23/2019     Chase Center,San Francisco,CA
09/24/2019     Chase Center,San Francisco,CA
09/26/2019     Hy - Vee Hall ,Des Moines,IA
09/27/2019     Silverstein Eye Centers Arena,Independence ,MO
09/27/2019     Orlando Live Events Center,Orlando,FL
09/27/2019     Don Haskins Center,El Paso,TX
09/28/2019     Family Arena - NXT,Saint Charles,MO
09/28/2019     Havert L. Fenn Center,Fort Pierce ,FL
09/28/2019     Tucson Convention Center,Tucson,AZ
09/29/2019     Prescott Valley Event Center,Prescott Valley,AZ
09/29/2019     Landers Center,Southaven,MS
09/30/2019     Talking Stick Resort Arena,Phoenix,AZ
10/03/2019     Pechanga Arena ,San Diego,CA
10/03/2019     Sanford Civic Center,Sanford,FL
       Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 8 of 10 PageID: 935



10/04/2019     Staples Center,Los Angeles,CA
10/05/2019     Stockton Arena,Stockton,CA
10/05/2019     Selland Arena,Fresno,CA
10/05/2019     Minnreg Hall,Largo,FL
10/06/2019     Golden 1 Center,Sacramento,CA
10/07/2019     Rabobank Arena,Bakersfield,CA
10/10/2019     Budweiser Events Center,Loveland,CO
10/11/2019     Fieldhouse at Watsco Center,Coral Gables,FL
10/11/2019     Pepsi Center,Denver,CO
10/11/2019     Carlson Center,Fairbanks,AK
10/12/2019     Sullivan Arena,Anchorage,AK
10/12/2019     Casper Events Center,Casper,WY
10/12/2019     Palm Beach Convention Center,West Palm Beach,FL
10/13/2019     Rushmore Plaza Civic Center,Rapid City,SD
10/13/2019     Honda Center,Anaheim,CA
10/14/2019     T-Mobile Arena,Las Vegas,NV
10/17/2019     Veterans Memorial Coliseum,Portland,OR
10/17/2019     Wright State University's Nutter Center ,Dayton,OH
10/18/2019     Havert L. Fenn Center,Fort Pierce ,FL
10/18/2019     Nationwide Arena,Columbus,OH
10/18/2019     The Paramount Theatre,Seattle,WA
10/19/2019     Midtown Cultural & Education Center,Daytona Beach,FL
10/19/2019     CURE Insurance Arena ,Trenton,NJ
10/20/2019     Kovalchick Complex,Indiana,PA
10/21/2019     Quickens Loans Arena,Cleveland,OH
10/24/2019     Full Sail University ,Orlando,FL
10/25/2019     Sprint Center,Kansas City,MO
10/28/2019     Enterprise Center,St. Louis,MO
10/31/2019     Orlando Live Events Center,Orlando,FL
11/01/2019     Prudential Center,Newark,NJ
11/03/2019     Blue Cross Arena,Rochester,NY
11/04/2019     Times Union Center,Albany,NY
11/07/2019     Hilton Ocala ,Ocala,FL
11/14/2019     Minnreg Hall,Largo,FL
11/15/2019     Wells Fargo Center,Philadelphia,PA
11/16/2019     Midtown Cultural & Education Center,Daytona Beach,FL
11/18/2019     T.D. Garden,Boston,MA
       Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 9 of 10 PageID: 936



11/21/2019     Tuner Hall Ballroom,Milwaukee,WI
11/22/2019     Allstate Arena,Chicago,IL
11/22/2019     Egyptian Room,Indianapolis,IN
11/23/2019     Allstate Arena - NXT,Chicago,IL
11/24/2019     Allstate Arena,Chicago,IL
11/25/2019     Allstate Arena,Chicago,IL
11/29/2019     Legacy Arena,Birmingham,AL
11/29/2019     Verizon Arena,North Little Rock,AR
11/30/2019     Infinite Energy Center,Duluth,GA
12/01/2019     Von Braun Civic Center,Huntsville,AL
12/02/2019     Legacy Arena,Birmingham,AL
12/04/2019     Full Sail University ,Orlando,FL
12/05/2019     Hampton Coliseum,Hampton,VA
12/06/2019     Crown Coliseum,Fayetteville,NC
12/07/2019     Veteran's Memorial Arena,Jacksonville,FL
12/08/2019     Ocean Center,Daytona Beach,FL
12/08/2019     James Brown Arena,Augusta,GA
12/09/2019     Bon Secours Wellness Arena,Greenville,SC
12/12/2019     Van Andel Arena,Grand Rapids,MI
12/13/2019     Fiserv Forum,Milwaukee,WI
12/13/2019     Havert L. Fenn Center,Fort Pierce ,FL
12/14/2019     Midtown Cultural & Education Center,Daytona Beach,FL
12/14/2019     AMSOIL Arena,Duluth,MN
12/14/2019     US Cellular Center,Cedar Rapids,IA
12/15/2019     Target Center,Minneapolis,MN
12/16/2019     Wells Fargo Arena,Des Moines,IA
12/19/2019     DCU Center,Worcester,MA
12/20/2019     Barclays Center,Brooklyn,NY
12/21/2019     TBD
12/22/2019     TBD
12/23/2019     KeyBank Center,Buffalo,NY
12/26/2019     Madison Square Garden,New York,NY
12/26/2019     U.S. Bank Arena,Cincinnati,OH
12/27/2019     Little Caesar's Arena,Detroit,MI
12/27/2019     PPG Paints Arena,Pittsburgh,PA
12/28/2019     Giant Center,Hershey,PA
12/29/2019     Royal Farms Arena,Baltimore,MD
      Case 2:19-cv-09039-SDW-LDW Document 13-3 Filed 04/12/19 Page 10 of 10 PageID: 937



12/30/2019    XL Center,Hartford,CT
12/30/2019    Staples Center,Los Angeles,CA
 1/3/2020     Fedexforum,Memphis,TN
 1/6/2020     KFC Yum Center,Louisville,KY
1/10/2020     BMO Harris Bank Center,Rockford,IL
1/13/2020     CHI Health Center ,Omaha,NE
1/17/2020     Chesapeake Energy Arena ,Oklahoma City,OK
1/20/2020     Intrust Bank Arena, Wichita, KS
1/24/2020     AT&T Center,San Antonio,TX
1/25/2020     Toyota Center,Houston,TX
1/26/2020     Minute Maid Park, Houston, TX
1/27/2020     American Airlines Center,Dallas,TX
1/31/2020     Gila River Center, Glendale, AZ
 2/3/2020     Vivint Smart Home Arena, Salt lake City, UT
 2/7/2020     T-Mobile Arena,Las Vegas,NV
2/10/2020     SAP Center ,San Jose,CA
2/16/2020     Moda Center,Portland,OR
2/17/2020     Tacoma Dome,Tacoma,WA
2/21/2020     Tyson Events Center,Sioux City,IA
2/24/2020     Sprint Center,Kansas City,MO
2/28/2020     Spectrum Center, Charlotte, NC
 3/2/2020     Nassau Coliseum,Uniondale,NY
 3/6/2020     TD Garden, Boston, MA
 3/8/2020     Wells Fargo Center,Philadelphia,PA
 3/9/2020     Capital One Arena,Washington,DC
3/14/2020     Little Caesar's Arena,Detroit,MI
3/16/2020     PPG Paints Arena,Pittsburgh,PA
3/20/2020     Bridgestone Arena,Nashville,TN
3/23/2020     Dickies Arena, Ft. Worth, TX
3/27/2020     Allstate Arena, Chicago, IL
3/30/1930     State Farm Arena ,Atlanta,GA
 4/3/2020     Amalie Arena,Tampa,FL
 4/4/2020     Amalie Arena,Tampa,FL
 4/5/2020     Raymond James Stadium, Tampa, FL
 4/6/2020     Amalie Arena,Tampa,FL
